EX 10.1
 
[omni.jpg]
 
December 19, 2008
 
Investor
Address
Address
 
 
RE:
Consent to modifications to the terms of Omnimmune Holdings, Inc. (“Omnimmune”)
Unit Offering, including modifications to existing registration rights granted
under the Registration Rights Agreement dated as of August 8, 2008 (the
“Existing Registration Rights Agreement”); Capitalized terms used but not
defined herein shall have the meaning set forth in the Existing Registration
Rights Agreement.

 
Dear Sir or Madam:
 
We are writing this letter to solicit the consents from investors in the
Company’s Unit Offering (as defined below) to modifications to the terms of the
Unit Offering which would have the following effect: (i) the Termination Date of
the Unit Offering will be deemed extended to the earlier of January  31,
2009,  or such later date, but in no event later than February 28, 2009, as the
Company may determine, and (ii) modifying the registration rights granted to
investors in the Unit Offering from “resale rights”, as currently provided for
under the Existing Registration Rights Agreement, to “piggy back rights”, as
more fully described below and in the Amended and Restated Registration Rights
Agreement annexed hereto (the “Amended Registration Rights Agreement”).  As used
herein, the Unit Offering shall mean the recent offering by the Company
consisting of one (1) share of common stock of the Company, $0.0001 par value
per share and a warrant to purchase one (1) share of Common Stock, at an
offering price of $2.50 per Unit, which offering was conducted in accordance
with the terms of a Confidential Private Placement Memorandum dated July 3,
2008, and which closed on August 7, 2008.
 
The Amended Registration Rights Agreement provides that, in lieu of Omnimmune
being required to register the Registrable Securities within 90 days from the
Termination Date, as currently set forth in the Existing Registration Rights
Agreement, if, at any time prior to the date on which all Registrable Securities
are able to be sold without restriction pursuant to Rule 144 or other similar
rule, Omnimmune proposes to register any shares of its common stock for purposes
of an offering by or on behalf of Omnimmune, then Omnimmune will provide you the
right to include your Registrable Securities in such registration, subject to
the terms and conditions of the Amended Agreement.
 
By signing below, you are confirming your consent to the above modifications to
the Unit Offering, and agree, specifically that the Termination Date will be
extended as set forth above, and that the Amended Registration Rights Agreement
shall be deemed to replace and supersede in its entirety the Existing
Registration Rights Agreement.
 
We encourage you to review the full text of the Amended Registration Rights
Agreement included with this letter.
 
If the above is acceptable, kindly sign this letter in the space provided below
and return it to the undersigned by fax, at fax. No. 713-622-8401, with the
original to follow by regular mail.  If you have any questions regarding the
amended and restated agreement, please do not hesitate to contact me at
713-622-8400 or Howard Becker, Omnimmune’s COO, at 917-553-1205. Thank you.
 
 
Sincerely,
 
/s/ Harris Lichtenstein
 
Harris A. Lichtenstein, Ph.D.
Chief Executive Officer


Enclosures


CONSENTED AND AGREED TO:




[INVESTOR]


By:___________________________
Date:  _________________________

